Exhibit 10.8

Separation Agreement and Release

This Separation Agreement and Release ( this “Release”) is made by and between
Laura Edgerly-Pflug (“Executive”) and Lyra Therapeutics, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).  Capitalized terms used but not defined in this Release shall have the
meanings set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of April 27, 2020 (the “Employment Agreement”) and that
certain Employee Non-Disclosure and Inventions Agreement, dated as of May 1,
2019 (the “Restrictive Covenant Agreement”); and

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective July 24, 2020 (the
“Separation Date”), the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions and demands that Executive
may have against the Company and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Executive’s employment with or separation from the Company or its
subsidiaries or affiliates but, for the avoidance of doubt, nothing herein will
be deemed to release any rights or remedies in connection with Executive’s
ownership of vested equity securities of the Company, vested benefits or
Executive’s right to indemnification by the Company or any of its affiliates
pursuant to contract or applicable law (collectively, the “Retained Claims”).  

NOW, THEREFORE, in consideration of the severance payments and benefits
described herein, which are conditioned on Executive’s execution and
non-revocation of this Release, and in consideration of the mutual promises made
herein, the Company and Executive hereby agree as follows:

1.Severance Payments and Benefits; Salary and Benefits.  The Company agrees to
provide Executive with (i) the severance payments and benefits described in
Section 4(b) of the Employment Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Employment Agreement, provided,
however, that solely for purposes of Section 4(b)(iii) of the Employment
Agreement, the “Severance Period” shall be deemed to be the twelve (12)-month
period following the Separation Date, and (ii) outplacement services during the
12 months following the Separation Date at the Company’s expense, not to exceed
$5,000 in the aggregate, with an outplacement firm selected by Executive and
approved by the Company (such approval not to be unreasonably withheld,
conditioned or delayed). In addition, to the extent not already paid, and
subject to the terms and conditions of the Employment Agreement, the Company
shall pay or provide to Executive all other payments or benefits described in
Section 3(c) of the Employment Agreement, subject to and in accordance with the
terms thereof. The severance payments and benefits described herein shall be
provided in lieu of any Garden Leave payment (as such term is used in the
Restrictive Covenants Agreement) and Executive will not be eligible to receive
any Garden Leave payment.

 

--------------------------------------------------------------------------------

 

2.Release of Claims.  Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates and any of its or their current and
former officers, directors, equityholders, managers, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, subsidiaries, predecessor
and successor corporations and assigns (collectively, the
“Releasees”).  Executive, on Executive’s own behalf and on behalf of any of
Executive’s affiliated companies or entities and any of their respective heirs,
family members, executors, agents and assigns, other than with respect to the
Retained Claims, hereby and forever releases the Releasees from, and agrees not
to sue concerning, or in any manner to institute, prosecute or pursue, any
claim, complaint, charge, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts or damages that have occurred up until and
including the date Executive signs this Release, including, without limitation:

(a)any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state law and securities fraud under any state or federal law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Massachusetts Fair
Employment Practices Act, M.G.L. c. 151B, § 1 et seq.; the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ IIH and 111; the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § IC; the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq.; the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B; and the Massachusetts Maternity Leave Act, M.G.L. c. 49, §
105D;

(e)any and all claims for violation of the federal or any state constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

--------------------------------------------------------------------------------

 

(g)any claim for any loss, cost, damage or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Release;

(h)any and all claims arising out of the wage and hour and wage payments laws
and regulations of the state or states in which Executive has provided service
to the Company or any of its affiliates (including without limitation the
Massachusetts Payment of Wages Law); and

(i)any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This Release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation and any right to receive an award for information
provided thereunder, Executive’s right to file a charge with or participate in a
charge by the Equal Employment Opportunity Commission, or any other local, state
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against the Company for
discrimination (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee for any alleged discriminatory treatment), claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, claims to continued participation in certain of the
Company’s group benefit plans pursuant to the terms and conditions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, claims to
any benefit entitlements vested as the date of separation of Executive’s
employment, pursuant to written terms of any employee benefit plan of the
Company or its affiliates and Executive’s right under applicable law and any
Retained Claims.  This Release further does not release claims for breach of
Section 1 of this Release.

3.Acknowledgment of Waiver of Claims under ADEA.  Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary.  Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive signs this Release.  Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled.  Executive further understands and acknowledges that Executive has
been advised by this writing that:  (a) Executive should consult with an
attorney prior to executing this Release; (b) Executive has twenty-one (21) days
within which to consider this Release, and the Parties agree that such time
period to review this Release shall not be extended upon any material or
immaterial changes to this Release; (c) Executive has seven (7) business days
following Executive’s execution of this Release to revoke this Release pursuant
to written notice to the Chief Executive Officer of the Company; (d) this
Release shall not be effective until after the revocation period has expired;
and (e) nothing in this Release prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.  In the event Executive
signs this Release and returns it to the Company in less than the twenty-one
(21) day period identified above, Executive hereby acknowledges that Executive
has freely and voluntarily chosen to waive the time period allotted for
considering this Release.

 

--------------------------------------------------------------------------------

 

4.Restrictive Covenants. Executive acknowledges that Executive remains bound by
the Restrictive Covenants Agreement, which is incorporated by reference herein
as if re-executed along with this Release.

5.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable or
void, this Release shall continue in full force and effect without said
provision or portion of provision.

6.No Oral Modification.  This Release may only be amended in a writing signed by
Executive and a duly authorized officer of the Company.

7.Governing Law; Dispute Resolution.  This Release shall be subject to the
provisions of Sections 9(a), 9(c), 9(h) and 9(k) of the Employment Agreement.

8.Effective Date.   Executive understands that this Release shall become
effective, irrevocable, and binding upon Executive on the day following the
seventh (7th) business day from the date upon which Executive signs this
Release, so long as Executive has not revoked it within the time period and in
the manner specified in Section 3 above.  Executive further understands that
Executive will not be given any severance benefits under the Agreement unless
this Release becomes effective pursuant to its terms.

9.Voluntary Execution of Agreement.  Executive understands and agrees that
Executive executed this Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees.  Executive acknowledges that:  (a) Executive has read this
Release; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Release; (c)
Executive has been represented in the preparation, negotiation and execution of
this Release by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Release and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Release.

IN WITNESS WHEREOF, the Parties have executed this Release on the respective
dates set forth below.  

 

 

 

 

EXECUTIVE

 

 

 

 

 

Dated:

24 July 2020

 

/s/ Laura M. Edgerly-Pflug

 

 

 

Laura Edgerly-Pflug

 

 

 

 

 

 

 

 

LYRA THERAPEUTICS, INC.

 

 

 

 

 

Dated:

July 24, 2020

 

By:

/s/ Maria Palasis, Ph.D.

 

 

 

Name:

Maria Palasis, Ph.D.

 

 

 

Title:

President and Chief Executive Officer

 

 